ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 95

JILLIAN NICOLE KONG-SIVERT                                                                     *     September Term, 2020



                                                                                   ORDER

                       Upon consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Jillian Nicole Kong-

Sivert, it is this 27th day of May, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jillian Nicole

Kong-Sivert, be, and she hereby is, REPRIMANDED for violating Rules 1.1, 1.3, 1.4, 1.5,

3.1, 3.2, 5.3, and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct (MLRPC)

and Maryland Attorneys’ Rules of Professional Conduct (MARPC) and Maryland Rule 19-

737(a).




                                                                                   /s/ Mary Ellen Barbera
                                                                                        Chief Judge


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-05-27 11:12-04:00




Suzanne C. Johnson, Clerk